Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 1 of 99 Page ID
                                 #:12370
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 2 of 99 Page ID
                                 #:12371
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 3 of 99 Page ID
                                 #:12372
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 4 of 99 Page ID
                                 #:12373
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 5 of 99 Page ID
                                 #:12374
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 6 of 99 Page ID
                                 #:12375
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 7 of 99 Page ID
                                 #:12376
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 8 of 99 Page ID
                                 #:12377
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 9 of 99 Page ID
                                 #:12378
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 10 of 99 Page ID
                                 #:12379
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 11 of 99 Page ID
                                 #:12380
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 12 of 99 Page ID
                                 #:12381
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 13 of 99 Page ID
                                 #:12382
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 14 of 99 Page ID
                                 #:12383
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 15 of 99 Page ID
                                 #:12384
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 16 of 99 Page ID
                                 #:12385
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 17 of 99 Page ID
                                 #:12386
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 18 of 99 Page ID
                                 #:12387
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 19 of 99 Page ID
                                 #:12388
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 20 of 99 Page ID
                                 #:12389
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 21 of 99 Page ID
                                 #:12390
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 22 of 99 Page ID
                                 #:12391
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 23 of 99 Page ID
                                 #:12392
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 24 of 99 Page ID
                                 #:12393
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 25 of 99 Page ID
                                 #:12394
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 26 of 99 Page ID
                                 #:12395
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 27 of 99 Page ID
                                 #:12396
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 28 of 99 Page ID
                                 #:12397
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 29 of 99 Page ID
                                 #:12398
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 30 of 99 Page ID
                                 #:12399
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 31 of 99 Page ID
                                 #:12400
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 32 of 99 Page ID
                                 #:12401
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 33 of 99 Page ID
                                 #:12402
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 34 of 99 Page ID
                                 #:12403
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 35 of 99 Page ID
                                 #:12404
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 36 of 99 Page ID
                                 #:12405
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 37 of 99 Page ID
                                 #:12406
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 38 of 99 Page ID
                                 #:12407
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 39 of 99 Page ID
                                 #:12408
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 40 of 99 Page ID
                                 #:12409
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 41 of 99 Page ID
                                 #:12410
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 42 of 99 Page ID
                                 #:12411
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 43 of 99 Page ID
                                 #:12412
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 44 of 99 Page ID
                                 #:12413
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 45 of 99 Page ID
                                 #:12414
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 46 of 99 Page ID
                                 #:12415
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 47 of 99 Page ID
                                 #:12416
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 48 of 99 Page ID
                                 #:12417
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 49 of 99 Page ID
                                 #:12418
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 50 of 99 Page ID
                                 #:12419
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 51 of 99 Page ID
                                 #:12420
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 52 of 99 Page ID
                                 #:12421
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 53 of 99 Page ID
                                 #:12422
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 54 of 99 Page ID
                                 #:12423
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 55 of 99 Page ID
                                 #:12424
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 56 of 99 Page ID
                                 #:12425
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 57 of 99 Page ID
                                 #:12426
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 58 of 99 Page ID
                                 #:12427
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 59 of 99 Page ID
                                 #:12428
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 60 of 99 Page ID
                                 #:12429
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 61 of 99 Page ID
                                 #:12430
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 62 of 99 Page ID
                                 #:12431
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 63 of 99 Page ID
                                 #:12432
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 64 of 99 Page ID
                                 #:12433
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 65 of 99 Page ID
                                 #:12434
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 66 of 99 Page ID
                                 #:12435
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 67 of 99 Page ID
                                 #:12436
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 68 of 99 Page ID
                                 #:12437
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 69 of 99 Page ID
                                 #:12438
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 70 of 99 Page ID
                                 #:12439
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 71 of 99 Page ID
                                 #:12440
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 72 of 99 Page ID
                                 #:12441
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 73 of 99 Page ID
                                 #:12442
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 74 of 99 Page ID
                                 #:12443
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 75 of 99 Page ID
                                 #:12444
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 76 of 99 Page ID
                                 #:12445
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 77 of 99 Page ID
                                 #:12446
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 78 of 99 Page ID
                                 #:12447
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 79 of 99 Page ID
                                 #:12448
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 80 of 99 Page ID
                                 #:12449
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 81 of 99 Page ID
                                 #:12450
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 82 of 99 Page ID
                                 #:12451
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 83 of 99 Page ID
                                 #:12452
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 84 of 99 Page ID
                                 #:12453
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 85 of 99 Page ID
                                 #:12454
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 86 of 99 Page ID
                                 #:12455
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 87 of 99 Page ID
                                 #:12456
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 88 of 99 Page ID
                                 #:12457
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 89 of 99 Page ID
                                 #:12458
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 90 of 99 Page ID
                                 #:12459
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 91 of 99 Page ID
                                 #:12460
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 92 of 99 Page ID
                                 #:12461
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 93 of 99 Page ID
                                 #:12462
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 94 of 99 Page ID
                                 #:12463
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 95 of 99 Page ID
                                 #:12464
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 96 of 99 Page ID
                                 #:12465
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 97 of 99 Page ID
                                 #:12466
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 98 of 99 Page ID
                                 #:12467
Case 2:18-ml-02814-AB-FFM Document 339-3 Filed 06/21/19 Page 99 of 99 Page ID
                                 #:12468




                                         /S/ Russell Higgins
